                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


CORPORATIVO GRUPO R SA de C.V.,
                              §                       Civil Action No. 4:19-cv-01963
                              §
                Plaintiff,    §
                              §
v.                            §
MARFIELD LIMITED INCORPORATED §
And SHANARA MARITIME          §
INTERNATIONAL, S.A.           §
                              §
                Defendants.   §

                                       NOTICE TO COURT

         Plaintiff Corporativo Grupo R SA de C.V. (“Grupo R”), by and through its attorneys Blank

Rome LLP, respectfully submits the following Notice to the Court to clarify the involvement and

role of Gulf Copper Dry Dock & Rig Repair (“Gulf Copper”) with respect to Grupo R’s recent

attachment of the vessels CABALLO MAYA and CABALLO MARANGO (collectively, the

“Vessels”).

    1. Gulf Copper is currently not a party to the above-captioned litigation. However, the Vessels

         are currently berthed at Gulf Copper’s wharf on Pelican Island, Texas, and undersigned

         counsel understands they have been at that location for some time. Upon information and

         belief, the Vessels are in a state of disrepair and are unable to move under their own power

         from Gulf Copper’s wharf.

    2. On Friday, May 31, 2019, Grupo R obtained an Order Directing Issuance of Writ of

         Attachment (“Order”) to attach the Vessels pursuant to TEX. CIV. PRAC. & REM. CODE




                                                  1

156061.06501/120315585v.1
         § 61.001, et. Seq. See Dkt. 7). Later that day, the Clerk of Court issued a Writ of Attachment

         (“Writ”) for the Vessels. See Dkt. 9.

    3. On Tuesday, June 4, 2019, the U.S. Marshal for the Southern District of Texas served the

         Order and Writ upon the Vessels, and also served a copy of these documents upon Gulf

         Copper as well, as the Vessels are berthed at Gulf Copper’s Wharf.

    4. On Tuesday, June 4, 2019, Gulf Copper’s counsel (Mr. David James of Clark Hill

         Strasburger) contacted undersigned counsel to express concern that the Writ suggested

         Gulf Copper would serve and act as the substitute custodian for the Vessels in connection

         with this litigation. Undersigned counsel and Mr. James conferred on this point via

         telephone conversation and email that afternoon, at which time undersigned counsel

         confirmed that Plaintiff has not designated or authorized Gulf Copper to act as the

         “substitute custodian” in this instance with respect to the CABALLO MAYA and the

         CABALLO MARANGO.

    5. Gulf Copper requested that undersigned counsel for Grupo R confirm this position to the

         Court and to the U.S. Marshal, and Grupo R respectfully submits this Notice in response

         to Gulf Copper’s counsel’s request.

Dated:             Houston, Texas
                   June 5, 2019

                                                       Respectfully submitted,

                                                       BLANK ROME LLP

                                                       /s/ Jeremy A. Herschaft
                                                       Jeremy A Herschaft (Attorney-In-Charge)
                                                       State Bar No. 24091970
                                                       Federal I.D. No. 2450990
                                                       Keith B. Letourneau
                                                       State Bar No. 00795893
                                                       Federal I.D. No. 20041

                                                   2

156061.06501/120315585v.1
                                                       Jay T. Huffman
                                                       State Bar No. 24059980
                                                       Federal I.D. No. 870092
                                                       717 Texas Avenue, Suite 1400
                                                       Houston, Texas 77002
                                                       Telephone: (713) 228-6601
                                                       Facsimile: (713) 228-6605
                                                       Email: jherschaft@blankrome.com
                                                       Email: kletourneau@blankrome.com
                                                       Email: jhuffman@blankrome.com

                                                       ATTORNEYS FOR CORPORATIVO
                                                       GRUPO R SA de C.V.




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 5th day of June, 2019, I caused the foregoing to be electronically
filed with the clerk of the court by using the CM/ECF system, which will send a notice of electronic
filing to all CM/ECF participants. I have also delivered a copy of this Notice to the following
individuals by e-mail:

    -    David James, Esq.
         Clark Hill Strasburger
         2615 Calder Ave., Suite 240
         Beaumont, TX 77702
         David.James@clarkhillstrasburger.com


    -    Deputy U.S. Marshal Joseph Castro, USMS
         Southern District of Texas Courthouse
         515 Rusk Street, 10th Floor
         Houston, TX 77002
         Joseph.Castro@usdoj.gov




                                               /s/ Jeremy A. Herschaft
                                               Jeremy A. Herschaft




                                                  3

156061.06501/120315585v.1
